Citation Nr: 1717940	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.   

2.  Entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to October 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015, the Board remanded the Veteran's claim for further development.  A SSOC was issued in September 2016, and the case has now been returned to the Board for further appellate action.

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  








FINDING OF FACT

The Veteran's service-connected DJD of the lumbar spine is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of limitation of motion due to pain and on repetitive use , but without evidence of abnormal gait, abnormal spinal contour, ankylosis, or intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for DJD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters in September 2010 and November 2015.  

The Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided with VA examinations in April 2011 and May 2016.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158(2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine.  As such, the holding in Correia does not apply to the circumstances of this case.

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as' excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

III. Facts and Analysis

The Veteran claims that he is entitled to an evaluation of excess of 10 percent for his service-connected DJD of the lumbar spine. 

The Veteran has submitted statements indicating he suffers from back pain that impacts his life.  In October 2016, he stated his back condition has continued to worsen, and he is unable to do things such as bathe, change clothes, or walk as a result of his spine condition.  

In April 2013, his mother submitted a statement attesting to the severity of his back condition, noting he needs constant assistance and is in need of resting regularly due to the severity of his pain. 

In April 2013, Dr. R. D., concluded it would be difficult for the Veteran to be gainfully employed.   

The Veteran underwent a VA examination in April 2011.  The Veteran reported symptoms of low back pain, fatigue, decreased motion, stiffness, weakness, and spasms.  On examination of the spine, there was kyphosis and tenderness, but no ankylosis, spasms, atrophy, guarding, or weakness.  The examiner noted there were no muscle spasms, localized tenderness or guarding severe enough to be responsible for any abnormal gait or abnormal spinal contour.  On range of motion testing forward flexion was to 90 degrees, extension was to 20 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 20 degrees, right lateral rotation to 20 degrees, left lateral rotation to 10 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Reflex exam findings were normal.  Sensory exam findings were normal.  Radiology findings revealed posttraumatic deformity of the midthoracic spine T5-T7.  The Veteran's usual occupation was as a laborer and roofer.  He had not been employed for the prior two to five years, and stated he was unable to work because of his back pain.  

Private treatment records from Maria Parham Medical Center show that the veteran has had complaints of low back pain, and was diagnosed with myofascial lumbar strain.  The records also indicate the Veteran underwent physical therapy for his back.  In April 2013, he had a Residual Functional Capacity evaluation.  It was concluded he could not return to work as a Roofer.  Based on the strength classifications, the Veteran was deemed capable of assuming a position in the light strength category.   

In an April 2013, Dr. R. D., stated it would be difficult for the Veteran to be gainfully employed.  

In May 2013, at the North Carolina Department of Health and Human Services, disability determination was made, and concluded functional assessment, based upon objective examination, the Veteran demonstrated no physical disability.  He demonstrated exaggerated symptoms to light touch, and poor effort during the examination.  Based upon the physical examination, the Veteran demonstrated no limitation in his ability to stand or walk or sit in an eight hour workday.  There was no evidence of a need for an assistive device, though he does use one.  He had no limitation in his ability to lift or carry objects greater than 40 pounds frequently and occasionally.  He had no limitation in postural ability, including bending, stooping, and crouching.  The Veteran had no relevant visual, communicative or workplace environmental limitation.  

In February 2015, SSA did not find him disabled.  SSA records show that considering his age, education, work experience, and residual functional capacity, there are a significant number of jobs in the national economy that the claimant can perform.  SSA records indicate he last worked in 2006 building homes.  

According to emergency room records from Maria Parham Medical center, in January 2015, the Veteran suffered a cerebrovascular accident (CVA).   

The Veteran underwent a VA examination in May 2016.  The Veteran reported daily back pain at 8/10, that is non-radiating.  He did not report flare-ups of the spine.  As for functional loss, he reported his back condition limits him from walking more than 40 minutes and being unable to run.  On range of motion testing forward flexion was to 70 degrees, extension was to 25 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran reported that pain limits his range of motion and activities.  On range of motion testing for forward flexion and extension, the Veteran had pain.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  He reported moderate to severe pain with forward flexion and extension.  The Veteran did not report flare-ups, guarding, or muscle spasms.  There was no muscle atrophy, and reflexes were normal.  Sensory examination testing was normal.  Straight leg raising test results were negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis of the spine.  He had no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran does not have intervertebral disc syndrome.  He uses a cane on a regular basis, for right side weakness due to the CVA.  With regard to functional impact, the Veteran reported his spine condition limits him from walking more than 40 minutes and being unable to run.  In 2015, the Veteran suffered a CVA which affects his ability to walk, stand, bend, twist, squat, climb, drive, and reach overhead.  The examiner stated it is difficult to differentiate or opine what percentage of those activities are limited to his back condition versus his CVA.  His spine condition does not limit his ability to answer a phone, grasp, grip, type, or write.  

Based on the evidence of record, the most pertinent discussed above, the Board finds that flexion of the Veteran's thoracolumbar spine was, at worst, flexion to 70 degrees, to include consideration of pain on repetitive use.  The thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees even with consideration of limitation of motion due to pain and any limitation in function after repetitive use.  With regard to the Mitchell factors, there were complaints of pain, but no specific weakness, fatigability, or incoordination noted.  Furthermore, the medical evidence none of his VA examiners found muscle spasms, guarding, abnormal gait, or abnormal spinal contour as a result of his degenerative joint disease of the lumbar spine.  Therefore, even considering loss due to pain after repetitive use, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case neurological evaluations have consistently been normal.  At the April 2011 examination, and May 2016 VA examinations the Veteran denied neurological symptoms,including bowel or bladder complaints.  His sensory examinations have all been normal.  According to the May 2016 VA examination report, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  As such, a separate evaluation for neurological impairment is not warranted.  

Higher evaluations are also available for intervertebral disc syndrome.  According to the VAMC records and the VA examinations, the Veteran does not suffer from intervertebral disc syndrome.  As such, rating him under Diagnostic Code 5243 for IVDS is not appropriate.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, in the present case, there is no evidence of bed rest prescribed by a physician.  The record is void of any prescriptions of bedrest by a physician.  

Finally, the Board has considered the Veteran's competent lay contentions that his lumbar spine disability is worse than the current, 10 percent rating.  The Board finds, however, that the Veteran is not competent to determine whether his lumbar spine disability warrants a higher rating, and his contentions are outweighed by the findings made by medical professionals as to the severity of his disability.  

In conclusion, the Board finds that the preponderance of the evidence is against an assignment of a disability rating in excess of 10 percent for service-connected DJD of the lumbar spine.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine is denied.  


REMAND

The Veteran has stated that he cannot work due to his lumbar spine condition.  He has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran in 2011 stated that he was unable to work because of his back pain.  In April 2013, Dr. R.D., concluded it would be difficult for the Veteran to be gainfully employed.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployabiltiy as a result of that disability is warranted.  Id. at 455. 

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, as noted above, a TDIU claim has been raised by the record.  Pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain any outstanding VA medical records and associate these records with the claims folder.

3.  Perform any additional development deemed necessary.  

4.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


